                                                 UNITED STATES DISTRICT COURT
                                                             for the
                                                     SOUTHERN DISTRICT OF
                                                          CALIFORNIA


   UNITED STATES OF AMERICA,                                                     Violation Notice/Case Number: 19 CR 1153 JLS

            v.                                                                   JUDGMENT IN CRIMINAL CASE

   DAMANIS HERNANDEZ-RAMIREZ,

   Defendant pleaded guilty to the Superseding Information of the following offense:

   Charge(s) Defendant Convicted of:                                   Nature of Charge(s)
   18 U.S.C. § 3                                                       Accessory After the Fact (Class B Misdemeanor)

   ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING

     ☒ PROBATION for a term of 6 months, expiring on 11/7/2019. Your conditions of probation are as follows:

            1.        Your probation is unsupervised:
            2.        You shall not commit another federal, state, or local crime;
            3.        You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
                      following additional checked conditions;
            4.        You shall pay a special assessment of $10.00, which shall be paid no later than June 7, 2019. While on probation and subject to
                      any financial obligation of probation, you shall notify the court of any material change in your economic circumstances that might
                      affect your ability to pay the fine.
            5.        You are hereby committed to the Bureau of Prisons to be imprisonment for a term of 14 days, with credit for time served of 14
                      days.
            6.        You shall appear for a status review hearing before Magistrate Judge Stanley A. Boone on October 3, 2019 at 10:00 a.m
            7.        You shall fie a status report in the format required by Magistrate Judge Stanley A. Boone two weeks prior to the status review
                      hearing
            8.        You shall seek and maintain employment
     ☐ PAY a fine in the amount of $____________, a special assessment of $ Choose an item. and a $25 processing fee for a total
     financial obligation of $__________________ due immediately or no later than Click here to enter a date..

     ☒ YOUR ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on 10/3/2019 at 10:00 a.m. and ORDERED TO file a Status report 2
     weeks prior to your scheduled hearing. Please note that a failure to appear could result in an arrest warrant being issued against you.

     ☐ OTHER:________________________________________________________________________________________________________

   Your check or money order must indicate your name and c a s e n u m b e r shown above to ensure your account is credited for
   payment received and that no late fees or warrants/abstracts attach to your case for failure to pay.



   D A T E D : 5/17/2019
                                                             STANLEY A. BOONE
                                                             United States Magistrate Judge
                                                                                                               CRD Initials




Cal-Ed (Fresno)- Mis 4 (Rev. 1/16)
